SCHEDULE A to the INVESTMENT ADVISORY AGREEMENT Dated May 23, 2012 between ETF SERIES SOLUTIONS and EXCHANGE TRADED CONCEPTS, LLC The Trust will pay to the Adviser as compensation for the Adviser’s services rendered, a fee, computed daily at an annual rate based on the average daily net assets of the respective Fund in accordance with the following fee schedule: Fund Rate AlphaClone Alternative Alpha ETF 0.95% Vident International Equity Fund 0.75% IN WITNESS WHEREOF, the parties hereto have caused this Schedule A to be signed on their behalf by their duly authorized officers as of, 2013. ETF SERIES SOLUTIONS, on behalf of each Fund listed on Schedule A By: Name: Michael A. Castino Title: President EXCHANGE TRADED CONCEPTS, LLC By: Name: J. Garrett Stevens Title: Chief Executive Officer A-1
